Exhibit 10.8

 



THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE SOLD
UNTIL (I) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (II) RECEIPT BY
THE BORROWER OF AN OPINION OF COUNSEL OF THE HOLDER OR THE BORROWER TO THE
EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED SALE, ASSIGNMENT AND/OR OTHER TRANSFER OF THIS NOTE. THIS LEGEND SHALL
BE INCLUDED ON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE. NOTWITHSTANDING
ANYTHING TO THE CONTRARY PROVIDED HEREIN OR ELSEWHERE, THIS NOTE AND/OR ANY
RIGHTS OF THE HOLDER HEREUNDER MAY BE TRANSFERRED IN ACCORDANCE WITH AND
PURSUANT TO THE TERMS SET FORTH IN THIS NOTE AND/OR THE LOAN AGREEMENT.

 

12% SENIOR SECURED CONVERTIBLE NOTE

 

Aggregate Principal Amount Note: $2,000,000 Issue Date: May 15, 2015

Note No.: GPB-3

 

FOR VALUE RECEIVED, the Undersigned, INTERCLOUD SYSTEMS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of GPB LIFE
SCIENCE HOLDINGS, LLC, (“GPB”) and/or any of its successors, and/or assignees (a
“Holder”), at the office of GPB located at 535 West 24th Street, 4th Floor, New
York, NY 10011, New York, New York, or at such other place as any Holder may
from time to time designate to Borrower in writing, all aggregate principal
amount, premium payments, Cash Interest, Additional Interest and all other
amounts due and owing to the Holder pursuant to the Bridge Financing Agreement
by and among GPB and Borrower dated as of December 3, 2014 (as amended,
restated, supplemented or modified from time to time, including, but not limited
to, pursuant to Amendment No. 1 dated May 15, 2015 between GPB and the Borrower,
collectively, the “Loan Agreement”), on the dates, at the rates and in the
amounts provided in the Loan Agreement. Capitalized terms not otherwise defined
herein shall have the meanings provided in the Loan Agreement.

 

This 12% Senior Secured Convertible Note (this “Note”) was issued pursuant to
Section 2.13 of the Loan Agreement and executed, delivered and subject to the
terms of the Loan Agreement, and is convertible into Conversion Shares as
provided in the Loan Agreement subject to certain limitations on conversions of
this Note as provided in Section 3 of the Loan Agreement. To convert any
Conversion Amount into Conversion Shares, among other requirements as provided
in the Loan Agreement, a Holder shall duly complete and duly execute the Notice
of Conversion annexed hereto as Exhibit I and thereafter follow the instructions
as provided in the Loan Agreement.

 

Except as otherwise provided in the Loan Agreement, this Note shall mature and
be due and payable on the Loan Maturity Date or earlier as provided in the Loan
Agreement.

 

This Note is subject to Optional Prepayment, in whole but not in part, on the
terms and conditions set forth in the Loan Agreement.

 



1

 

 

This Note is secured, inter alia, by the Liens, the security interests, and
Collateral granted and provided pursuant and on the terms and conditions set
forth in the Loan Agreement. Notwithstanding any provision to the contrary
contained herein or elsewhere to the contrary, this Note is entitled to all the
direct and indirect rights, benefits, remedies, covenants, agreements and
related items contained and/or referenced in the Loan Agreement and the other
Documents, all of which are expressly incorporated by reference herein.

 

Reference to the Loan Agreement and the other Documents shall in no way impair
the absolute and unconditional obligation of the Borrower to (i) pay all
aggregate principal amount, premiums, Cash Interest, Additional Interest and all
other amounts owed to the Holder pursuant to the Loan Agreement and the other
Documents, and (ii) perform all of its other obligations hereunder as provided
herein, in the Loan Agreement and/or in any of the other Documents.

 

Upon the occurrence of an Event of Default, the Holder shall have the rights and
remedies as provided in the Loan Agreement.

 

The terms of this Note are subject to amendment only by the express written
consent of the Holder and the Borrower.

 

ANY CONFLICT BETWEEN ANY TERMS OF THIS NOTE AND THE LOAN AGREEMENT SHALL BE
RESOLVED BY REFERENCE TO THE DOCUMENT SO CHOSEN BY THE HOLDER.

 

This Note shall be governed by and construed solely and exclusively in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby expressly and
irrevocably agree that any suit or proceeding arising directly and/or indirectly
pursuant to or under this Note shall be brought solely in a federal or state
court located in the City, County and State of New York. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City, County and
State of New York and agree that any process in any such action may be served
upon any of them personally, or by certified mail or registered mail upon them
or their agent, return receipt requested, with the same full force and effect as
if personally served upon them in New York City. The parties hereto expressly
and irrevocably waive any claim that any such jurisdiction is not a convenient
forum for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

All payments due in respect of this Note shall be made in lawful money of the
United States of America in immediately available funds as provided in the Loan
Agreement.

  



2

 

 

The Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of any kind and/or any other similar items except as otherwise
expressly provided in the Loan Agreement.

 

Whenever any payment on this Note shall be due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of Cash
Interest and/or Additional Interest.

 

Subject to compliance with applicable securities laws, this Note and/or any
rights provided to the Holder herein may be transferred and/or assigned, at any
time and from time to time, in whole or in part, by the Holder. Neither this
Note, the Loan Agreement, Amendment No. 1, the Loan, any Liabilities, any other
Document, and/or any obligations of the Borrower to the Holder may be directly
and/or indirectly assigned by the Borrower (except to a successor in the event
of a Major Transaction solely to the extent provided in the Loan Agreement).
This Note and all rights and obligations hereof shall be binding on and inure to
the benefit of the parties hereto and their respective and permitted successors
and assigns. Subject to the preceding sentence, nothing in this Note shall be
construed to give to any Person other than the Borrower and the Holder any legal
or equitable right, remedy or cause of action under this Note. Any attempted
assignment in violation the terms of this Note shall be null and void.
Notwithstanding any assignment of all or a portion of this Note and/or the Loan,
GPB, for all purposes relating to dealings with the Collateral and the Blocked
Account, shall remain the Lender in the Loan Agreement.

 

 

[Signature page follows]

 



3

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
first written above.

 



  INTERCLOUD SYSTEMS, INC.         By:

/s/ Daniel Sullivan

  Name: Daniel Sullivan   Title: Chief Accounting Officer

 

 



Signature Page to Amended and Restated 12% Senior Secured Convertible Note No. 3



 



 

 

 

Exhibit I

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $________________ of the principal
amount of the Note (defined below) into Shares of Common Stock of INTERCLOUD
SYSTEMS, INC., a Delaware corporation (the “Company”) according to the
conditions of the 12% Senior Secured Convertible Note of the Company, Original
Issue Date: December 24, 2015 (the “Note”). No fee will be charged to the Holder
or Holder’s Custodian for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

☐The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).       Name of DTC Prime Broker:
___________________________________________       Account Number:
____________________________________________________      ☐ The undersigned
hereby requests that the Borrower issue a certificate or certificates for the
number of shares of Common Stock set forth below (which numbers are based on the
Holder’s calculation attached hereto) in the name(s) specified immediately
below:      _______________________________________

 

Date of Conversion:           Conversion Price:             Shares to Be
Delivered:          

Remaining Principal Balance Due

After This Conversion:

          Signature

 

        Print Name:    

 

 

 



 